Case 2:20-cr-00452-SVW Document 30-1 Filed 10/21/20 Page 1 of 3 Page ID #:246




                      EXHIBIT 1
Case 2:20-cr-00452-SVW Document 30-1 Filed 10/21/20 Page 2 of 3 Page ID #:247




                           COURT REFERENCE LETTER


October 19, 2020

RE: Mr. Benjamin (Benny) Hung’s case

Dear Honorable Judge,

My name is Annie Brassard, a community volunteer leader and 2019 National Parent of the
Year in California. On behalf of our community volunteers and families, we are proud to offer
our recommendation of Benjamin (Benny) Hung whom we have personally known for the last
15 years through the local school PTA and community service activities.

During our relationship with Benny for many volunteer projects, we have experienced that he
always shows up on time, works hard, and carries his family’s important values in serving the
community in a polite, respectable manner. Benny grew up in San Marino in a very reputable
family committed to serving the San Marino Unified School District and the Greater San Gabriel
Valley communities. During high school, Benny was a hardworking student and an outstanding
football player who helped the team and lifted the families in the community of San Marino.

By knowing Benny’s wonderful attitude, character, and his genuine heart for serving others, it is
our hope that you take note of this letter of recommendation for Benny’s case, as we truly
believe Benny is not and has never been a threat to our community. Thank you very much!



Sincerely,




                                                                                                1
Case 2:20-cr-00452-SVW Document 30-1 Filed 10/21/20 Page 3 of 3 Page ID #:248




Annie Brassard, Scott Kwong, Dr. Andrew Kindler, Paul Brassard, Fang Fang Ho, Tina Wong,
Aaron Gil, Christine Tung, Calvin Lo, Dr. Mary Hsu, Grace Lightfoot, and Dr. Queenie Ng




                                                                                           2
